DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 8 June 2021 has been entered. Claim 1 is amended. Claims 1-20 are pending. 

Applicant’s arguments, filed 8 June 2021, with respect to the rejection(s) of Claims 1-11 and 13-20 rejected under 35 USC § 102(a)(1) as allegedly being anticipated by US Publication No. 20150369210 to Merzhaeuser et al. (hereinafter " Merzhaeuser") have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Monner (US 6138956) which teaches a wind turbine having transverse structural support members having a second portion which is rotatably or hingedly mounted on the first portion.

Regarding Applicant’s arguments directed to the rejection(s) of Claims 1-11 and 13-20 rejected under 35 USC § 102(a)(1) as allegedly being anticipated by US Publication No. 20150369210 to Merzhaeuser et al.
Applicant has contended that Merzhaeuser fails to disclose, teach, or suggest a wind turbine blade, including an internal support structure comprising a longitudinal 
The Examiner does not agree. Examiner admits that Merzhaeuser only fails to teach “a second portion which is rotatably or hingedly mounted on the first portion.” As stated in the previous non-final on pages 4-5, in the rejections of Claims 7-10, Merzhaeuser teaches an internal support structure comprising a longitudinal structural support member (138) and a plurality of transverse structural support members (136) arranged along the length of the longitudinal structural support member, wherein one or more of the transverse structural support members is formed of a first portion which is fixed (portion of 136 closer to the leading edge). Therefore, Merzhaeuser is still relied on to teach the above limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites “a longitudinal structural support member” and “at least one articulated transverse structural support member.” Claim 7 is dependent on Claim 1 which recites “a longitudinal structural support member” and “a plurality of transverse structural support members.”  It is unclear whether the longitudinal and transverse support members of Claim 7 are referring to the same or different support members of Claim 1. For examining purposes, the support members of Claim 7 are interpreted as referring to the same support members of Claim 1, in light of the specification. 
Claim 8 recites “a plurality of transverse structural support members.” Claim 8 is dependent on Claim 1 which recites “a plurality of transverse structural support members.”  It is unclear whether the transverse support members of Claim 8 are referring to the same or different support members of Claim 1. For examining purposes, the support members of Claim 8 are interpreted as referring to the same support members of Claim 1, in light of the specification. 
Claim 9 recites “a plurality of articulated transverse structural support members.” Claim 9 is dependent on Claim 1 which recites “a plurality of transverse structural support members.”  It is unclear whether the transverse support members of Claim 9 are referring to the same or different support members of Claim 1. For examining purposes, the support members of Claim 9 are interpreted as referring to the same support members of Claim 1, in light of the specification. 
Claim 10 recites “a fixed portion and a movable portion.” Claim 10 is dependent on Claim 1 which recites “a first portion which is fixed and a second portion which is rotatably or hingedly mounted on the first portion.”  It is unclear whether the fixed and movable portions of Claim 10 are referring to the same or different portions of Claim 1. 
All other claims are rejected due to their dependence on one of the above rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Merzhaeuser et al. (hereafter Merzhaeuser – US 20150369210) in view of Monner (US 6138956).
Claim 1 recites “a wind turbine blade.” Merzhaeuser teaches such a wind turbine blade, as will be shown.
Merzhaeuser (Figs. 1-4, 8, 9) a wind turbine blade comprising a flexible external skin (156) and an internal support structure (132), together defining an aerodynamic profile of the wind turbine blade, wherein at least a portion of the internal support structure is adjustable to thereby vary said aerodynamic profile (see Fig. 8 and ¶ 0040), 
wherein the internal support structure comprises a longitudinal structural support member (138) and a plurality of transverse structural support members (136) arranged along the length of the longitudinal structural support member, wherein one or more of the transverse structural support members is formed of a first portion which is fixed (portion of 136 closer to the leading edge), and a second portion (portion of 136 closer to the trailing edge) mounted on the first portion. 
However, Merzhaeuser does not teach the second portion is rotatably or hingedly mounted on the first portion. 
Monner teaches (Figs. 1-4) a wind turbine blade (see col. 5, ln. 1-3) comprising a flexible external skin (4, 5) and an internal support structure, wherein the internal support structure comprises a longitudinal structural support member (6, 7) and a plurality of transverse structural support members (11) arranged along the length of the longitudinal structural support member, wherein one or more of the transverse structural support members is formed of a first portion which is fixed (20), and a second portion (21) which rotatably or hingedly mounted on the first portion (see Fig. 2). 

It would have been obvious for a person having ordinary skill in the art to apply the teachings of Monner to the wind turbine blade of Merzhaeuser to have the second portion is rotatably or hingedly mounted on the first portion, as both references and Applicant’s invention are directed to wind turbine blades comprising flexible skins and a plurality of transverse structural support members which are movable. Doing so would result in a stronger blade and lighter blade, as recognized by Monner. 
Regarding Claim 2, Merzhaeuser, as modified with Monner in Claim 1 above, teaches (Merzhaeuser Figs. 1-4, 8, 9) the wind turbine blade according to claim 1, wherein said at least a portion of the internal support structure is adjustable to thereby vary the aerodynamic profile of the wind turbine blade in cross-section through the wind turbine blade perpendicular to a longitudinal axis of the wind turbine blade (see Fig. 8 and ¶ 0040-0041).
Regarding Claim 3, Merzhaeuser, as modified with Monner in Claim 1 above, teaches (Merzhaeuser Figs. 1-4, 8, 9) the wind turbine blade according to claim 1, wherein the at least a portion of the internal support structure is adjustable to vary the aerodynamic profile of the wind turbine blade along at least 10% of the length of the wind turbine blade (see Fig. 2, ¶ 0025 and abstract).
Regarding Claim 4, Merzhaeuser, as modified with Monner in Claim 1 above, teaches (Merzhaeuser Figs. 1-4, 8, 9) the wind turbine blade according to claim 1, wherein the flexible external skin comprises a suction surface (124) and a pressure 
Regarding Claim 5, Merzhaeuser, as modified with Monner in Claim 1 above, teaches (Merzhaeuser Figs. 1-4, 8, 9) the wind turbine blade according to claim 4, wherein the at least a portion of the internal support structure is adjustable to vary an angle between a tangent to the suction surface and a tangent to the pressure surface (see Fig. 8 and ¶ 0040).
Regarding Claim 6, Merzhaeuser, as modified with Monner in Claim 1 above, teaches (Merzhaeuser Figs. 1-4, 8, 9, 13, 14) the wind turbine blade according to claim 4, wherein the at least a portion of the internal support structure (136) is adjustable to vary an orientation of the trailing edge with respect to the leading edge (see Fig. 14 and ¶ 0056-0057).
Regarding Claim 7, Merzhaeuser, as modified with Monner in Claim 1 above, teaches (Merzhaeuser Figs. 1-4, 8, 9) the wind turbine blade according to claim 1, wherein the internal support structure comprises a longitudinal structural support member (138) extending along at least a majority of the length of the wind turbine blade and at least one articulated transverse structural support member (136) extending in a direction substantially perpendicular to a longitudinal axis of the longitudinal structural support member, at least a portion of the articulated transverse structural support member being movable to thereby vary the aerodynamic profile of the wind turbine blade (see Fig. 8, 9 and ¶ 0040).
Regarding Claim 8, Merzhaeuser teaches (Figs. 1-4, 8, 9, 13, 14) the wind turbine blade according to claim 7, wherein the internal support structure comprises a plurality of transverse structural support members (see Fig. 2 and ¶ 0025), each extending substantially perpendicular to the longitudinal axis of the longitudinal structural support member, the plurality of transverse structural support members including said at least one articulated transverse structural support member (see Fig. 8).
Regarding Claim 9, Merzhaeuser, as modified with Monner in Claim 1 above, teaches (Merzhaeuser Figs. 1-4, 8, 9, 13, 14) the internal support structure comprises a plurality of articulated transverse structural support members, at least a portion of each said articulated transverse structural support member being movable to thereby vary the aerodynamic profile of the wind turbine blade (see Figs. 2 and 8).
Regarding Claim 10, Merzhaeuser, as modified with Monner in Claim 1 above, teaches (Merzhaeuser Figs. 1-4, 8, 9, 13, 14) the wind turbine blade according to claim 7, wherein the or each articulated transverse structural support member comprises a fixed portion (portion of 136 closer to the leading edge) and a movable portion (portion of 136 closer to trailing edge), the fixed portion being fixedly attached to or integral with the longitudinal structural support member, and the movable portion being coupled to the fixed portion such that the movable portion is movable relative to the fixed portion (see Fig. 9).
Regarding Claim 11, Merzhaeuser, as modified with Monner in Claim 1 above, teaches (Merzhaeuser Figs. 1-4, 8, 9, 13, 14) the wind turbine blade according to claim 10, wherein the movable portion is rotatably coupled to the fixed portion such that the movable portion is rotatable relative to the fixed portion (see 9 and ¶ 0045).
Regarding Claim 12, Merzhaeuser, as modified with Monner in Claim 1 above, teaches (Merzhaeuser Figs. 1-4, 8, 9, 13, 14) the wind turbine blade according to claim 11. 
However, modified Merzhaeuser does not teach the movable portion is rotatable through a total angular range of at least 5°.
At the time the invention was filed, it would have been common practice, which normally requires only ordinary skill in the art and hence is considered a routine expedient, which is mere Optimization Within Prior Art Conditions or Through Routine Experimentation unless a new and unexpected result is produced. See MPEP 2144.05. 
Therefore, it would have been a matter of obviousness rationale to have modified the wind turbine blade of modified Merzhaeuser to have the movable portion is rotatable through a total angular range of at least 5°to obtain the invention as specified in claims 12. Doing so amounts to a mere optimization within prior art conditions or through routine experimentation.
Regarding Claim 13, Merzhaeuser, as modified with Monner in Claim 1 above, teaches (Merzhaeuser Figs. 1-4, 8, 9, 13, 14) the wind turbine blade according to claim 1 comprising a distal region (trailing edge portions of transverse support members 136) which is adjustable to vary the aerodynamic profile of the wind turbine blade and a proximal region (leading edge portion of transverse support members 136) which is not adjustable, each of the distal and proximal regions extending along at least 10% of the length of the wind turbine blade (each portion extends along span of blade). 
Regarding Claim 14, Merzhaeuser, as modified with Monner in Claim 1 above, teaches (Merzhaeuser Figs. 1-4, 8, 9, 13, 14) the wind turbine blade according to claim 
Regarding Claim 15, Merzhaeuser, as modified with Monner in Claim 1 above, teaches (Merzhaeuser Figs. 1-4, 8, 9, 13, 14) the wind turbine blade according to claim 14, wherein the controller is coupled to one or more individually controllable articulated transverse structural support members (each section 136 must be connected to the control unit intrinsically).
Regarding Claim 16, Merzhaeuser, as modified with Monner in Claim 1 above, teaches (Merzhaeuser Figs. 1-4, 8, 9, 13, 14) the wind turbine blade according to claim 14 further comprising one or more sensors (plurality of inputs, see ¶ 0036), wherein the controller is operable to determine one or more adjustments of the internal support structure taking into account one or more sensor outputs from the one or more sensors (see ¶ 0036).
Regarding Claim 17, Merzhaeuser, as modified with Monner in Claim 1 above, teaches (Merzhaeuser Figs. 1-4, 8, 9, 13, 14) the wind turbine blade according to claim 1, wherein the flexible external skin comprises tensioned fabric (see ¶ 0028).
Regarding Claim 18, Merzhaeuser, as modified with Monner in Claim 1 above, teaches (Merzhaeuser Figs. 1-4, 8, 9, 13, 14) the wind turbine blade according to claim 17, wherein the tensioned fabric is supported along a majority of the length of the wind turbine blade by two or more elongate fabric supporting members (152, 154).
Regarding Claim 19, Merzhaeuser, as modified with Monner in Claim 1 above, teaches (Merzhaeuser Figs. 1-4, 8, 9, 13, 14) the wind turbine blade according to claim 
Regarding Claim 20, Merzhaeuser, as modified with Monner in Claim 1 above, teaches (Merzhaeuser Figs. 1-4, 8, 9, 13, 14) the wind turbine comprising at least one wind turbine blade according to claim 1 (see Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745